                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

                                                         *
TINA M. WINKLER, et al.,
                                                         *
         Plaintiffs,
                                                         *
    v.                                                           Civil Action No. PX 18-00865
                                                         *
MEDTRONIC, INC., et al.,
                                                         *
         Defendants.
                                             ******
                                       MEMORANDUM OPINION

         Pending before the Court in this products liability action is Defendants Medtronic, Inc.,

and HeartWare, Inc.’s motion to dismiss. ECF No. 30. After a motions hearing, the parties

submitted supplemental letter pleadings. ECF Nos. 52, 53. Upon consideration of the parties’

arguments, the Court grants in part and denies in part Defendants’ motion to dismiss. The Court

also will allow Plaintiffs twenty-one days to file a final Amended Complaint to cure the pleading

defects as discussed in this opinion, if possible.

    I.       Background1

         In August of 2014, John C. Winkler (“Winkler”) underwent an operation at Duke

University Hospital in North Carolina to have a Left Ventricular Assistive Device (“LVAD”)

implanted in his heart. ECF No. 9 ¶ 5. The purpose of the LVAD was to serve as a “bridge” to

provide life sustaining left ventricular function while Winkler waited for a heart transplant. Id.

On January 4, 2015, the LVAD unexpectedly lost power. Id. The backup systems intended to




          1
            In considering Defendants’ motion to dismiss, the Court relies upon the facts alleged in the amended
complaint. See Philips v. Pitt County Memorial Hosp., 572 F.3d 176, 180 (4th Cir. 2009). All facts are viewed in
the light most favorable to Plaintiffs.


                                                        1
insure the operation of the LVAD also failed, and Winkler suffered a cardiac arrest and died on

January 6, 2015. Id.

          On January 4, 2018, Winkler’s children and spouse (“Plaintiffs”) filed suit in the Circuit

Court for Montgomery County against HeartWare, Inc. and its parent company Medtronic, Inc.

(“Defendants”) as the manufacturers of the LVAD. See ECF No. 2. Plaintiffs assert five claims

against both defendants: negligent design (Count I), negligent manufacture (Count II), breach of

warranty (Count III), strict liability (Count IV), and wrongful death (Count V). ECF No. 9.

          On March 30, 2018, Defendants removed the action to this Court pursuant to 28 U.S.C. §

§ 1332, 1441. ECF No. 1. Defendants now move to dismiss Plaintiffs’ Amended Complaint,

arguing that Medtronic bears no liability because it did not own HeartWare at the time of

Winkler’s death, and that Plaintiffs’ claims are time-barred under the Virginia wrongful death

statute. Defendants also assert Plaintiffs’ claims are preempted under the Medical Device

Amendments to the Federal Food, Drug, and Cosmetic Act. 21 U.S.C. § 360k. Finally,

Defendants contend that dismissal is warranted because Plaintiffs have failed to plead facts to

support their theory of liability.

    II.      Standard of Review

          In ruling on a motion to dismiss, a plaintiff’s well-pleaded allegations are accepted as

true and the complaint is viewed in the light most favorable to the plaintiff. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). “However, conclusory statements or a ‘formulaic recitation

of the elements of a cause of action will not [suffice].’” EEOC v. Performance Food Grp., Inc.,

16 F. Supp. 3d 584, 588 (D. Md. 2014) (quoting Twombly, 550 U.S. at 555). “Factual allegations

must be enough to raise a right to relief above a speculative level.” Twombly, 550 U.S. at 555.

“‘[N]aked assertions of wrongdoing’ necessitate some ‘factual enhancement’ within the



                                                   2
complaint to cross ‘the line between possibility and plausibility of entitlement to relief.’”

Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (quoting Twombly, 550 U.S. at 557).

           The purpose of a motion to dismiss under Rule 12(b)(6) “is to test the sufficiency of the

complaint.” Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006) (citation and

internal quotation marks omitted). A complaint need only satisfy the standard of Rule 8(a),

which requires a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). “Rule 8(a)(2) still requires a ‘showing,’ rather than a blanket

assertion, of entitlement to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 n.3 (2007).

That showing must consist of more than “a formulaic recitation of the elements of a cause of

action” or “naked assertion[s] devoid of further factual enhancement.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citations omitted).

    III.      Analysis

           The Court finds at the outset that Plaintiffs have averred sufficient facts to support

personal jurisdiction over Defendants, and on a basic level, to allow the allegations to proceed. 2

However, Plaintiffs’ Amended Complaint does not provide sufficient detail for the Court to

determine the applicable limitations period to certain claims or whether any of the claims are

preempted. The Court addresses each issue in turn.

           A. Applicable Statute of Limitations

           Defendants contend that the Amended Complaint must be dismissed because the

Plaintiffs have not filed suit within the two-year limitations period applicable to wrongful death

actions under Virginia law. Va. Code Ann. § 8.01-244. Plaintiffs argue that the action is

           2
             While Medtronic contends that claims against it should be dismissed for lack of personal jurisdiction
because it did not acquire HeartWare until after Winkler’s death, Medtronic offers no argument for why successor
liability should not apply. See City of Richmond, Va. v. Madison Mgmt. Grp., Inc., 918 F.2d 438, 454 (4th Cir.
1990) (“If the successor is to stand thus in the place of the predecessor, it must do so for all purposes, including
personal jurisdiction in the first instance.” (internal citation omitted)).

                                                          3
correctly filed under Maryland’s wrongful death statute which provides a three-year limitations

period for such claims, Md. Code Ann., Cts. & Jud. Proc. § 3-904(g)(1), and that even though

Winkler died elsewhere, the Maryland limitations period applies. The Court cannot agree with

either party at this juncture.

         Plaintiffs’ Amended Complaint avers that the LVAD’s design and manufacture defects

caused Mr. Winkler’s death. In diversity cases, the Court applies the choice of law rules of the

state in which it sits. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496–97 (1941). “In a

Maryland wrongful death action, based upon a wrongful act occurring outside of Maryland, the

Maryland wrongful death statute itself specifies which jurisdiction’s law shall govern.” Jones v.

Prince George’s Cty., 378 Md. 98, 107 (2003). More particularly, when the wrongful act occurs

outside of Maryland, “a Maryland court shall apply the substantive law of that jurisdiction.”3

Md. Code Ann., Cts. & Jud. Proc. § 3-903.

         Plaintiffs submit that the statute of limitations question is procedural, not substantive.

Plaintiffs are incorrect. “Since the wrongful death statute created a new liability not existing at

common law . . . . [t]he period of limitations is part of the substantive right of action.” Knauer

v. Johns-Manville Corp., 638 F. Supp. 1369, 1375–76 (D. Md. 1986) (quoting Slate v. Zitomer,

275 Md. 534, 542 (1975)). See also Kielar v. Granite Const. Co., 647 F. Supp. 2d 524, 529 (D.

Md. 2009) (applying another jurisdiction’s wrongful death statute of limitations as substantive

law). Accordingly, this Court shall apply the limitations period of the jurisdiction where the

wrongful act occurred. Farwell v. Un, 902 F.2d 282, 287 (4th Cir. 1990) (“[T]he Maryland

statute specifically identifies the locus of the ‘wrongful act’ rather than the locus of death as the

critical choice of law determinant in wrongful death actions with multi-state connections.”).

         3
          Pursuant to the statute, “‘[w]rongful act’ means an act, neglect, or default including a felonious act which
would have entitled the party injured to maintain an action and recover damages if death had not ensued.” Md.
Code Ann., Cts. & Jud. Proc. § 3-901(e).

                                                          4
       In a products liability claim where the manufacture or design defect is the averred cause

of death, the “wrongful act” takes place where the alleged defective design or manufacture of the

device occurred. See Kielar, 647 F. Supp. 2d at 528 (Louisiana law applied to wrongful death

products liability claim where death occurred in Maryland and plaintiffs had not introduced

evidence that the equipment was designed or manufactured outside of Louisiana); Desrosiers v.

MAG Indus. Automation Sys., LLC, No. WDQ-07-2253, 2010 WL 4116991, at *2 (D. Md. Oct.

19, 2010) (Wisconsin law applied to wrongful death defective design claim where death occurred

in Maryland and product was manufactured in Wisconsin).

       The Amended Complaint pleads no facts about where the LVAD device was

manufactured or designed. Accordingly, the Court cannot assess which limitations period

applies to the wrongful death claim based on the LVAD’s defective manufacture or design.

Plaintiffs will be afforded a final opportunity to amend the complaint to plead sufficient facts for

the Court to ascertain the applicable limitations period. Plaintiffs are forewarned that failure to

plead sufficient facts relevant to limitations will result in dismissal of the claims with prejudice.

   B. Survival Action

       To the extent Plaintiffs bring a survival action, that claim must be dismissed. “While the

Maryland Wrongful Death statute specifically dictates the choice of law to be used in these

circumstances [where the death occurred in another jurisdiction], the law is silent for claims

brought under the Survival Statute.” Jones v. Prince George’s Cty., Md., 541 F. Supp. 2d 761,

763 (D. Md. 2008), aff’d, 355 F. App’x 724 (4th Cir. 2009). Rather, for tort claims such as

survivorship, this Court follows the lex loci delecti rule and applies the substantive law of the

relevant jurisdiction. Id. (citing Cooper v. Berkshire Life Ins. Co., 148 Md. App. 41, 54 (2002)).




                                                  5
       In contrast to Maryland’s wrongful death statute, the place of injury for a common law

survivorship action is “where the injury was suffered, not where the wrongful act took place.”

Vogel v. Morpas, No. RDB-17-2143, 2017 WL 5187766, at *7 (D. Md. Nov. 9, 2017) (quoting

Baker v. Booz Allen Hamilton, Inc., Nos. 08-1152, 08-2321, 358 Fed. App’x. 476, 480-81 (4th

Cir. Dec. 28, 2009)). If the last injury occurred outside Maryland, then the law of that

jurisdiction applies. Lab. Corp. of Am. v. Hood, 395 Md. 608, 615–16 (2006). See also Williams

v. Gyrus ACMI, Inc., 790 F. Supp. 2d 410, 414 (D. Md. 2011). Here, the last injury is the

decedent’s death. See DiFederico v. Marriott Int’l, Inc., 130 F. Supp. 3d 986, 990 (D. Md.

2015), aff’d, 677 F. App’x 830 (4th Cir. 2017) (Pakistani law would apply to survival action

where alleged breach of duty occurred in Maryland, but damage was decedent’s death in

Pakistan).

       Although the Amended Complaint is silent on where Mr. Winkler died, the parties do not

dispute that he died in Virginia. ECF Nos. 40 at 7, 52 at 2, 53 at 1. The Court will take judicial

notice of this fact. Virginia law does not recognize an independent survivorship action in

addition to a wrongful death claim where “the person dies from the injury or the wrongful act.”

Jones, 541 F. Supp. 2d at 764–65 (D. Md. 2008). See also Va. Code Ann. §§ 8.01-25, -56;

Adams v. NaphCare, Inc., No. 2:16-CV-229, 2016 WL 10455885, at *5 (E.D. Va. Dec. 19,

2016), report and recommendation adopted, 232 F. Supp. 3d 866 (E.D. Va. 2017) (“[T]he

wrongful death statute [is] the exclusive statement of the grievances that Virginia will recognize

when a tort victim dies of her injuries.” (quoting El-Meswari v. Washington Gas Light Co., 785

F.2d 483, 491 (4th Cir. 1986))); Jones v. Prince George’s Cty., Md., 355 F. App’x 724, 730 (4th

Cir. 2009) (rejecting the argument that the court should depart from lex loci and allow recovery

on both causes of action for public policy reasons). Accordingly, because Winkler died in



                                                 6
Virginia, the substantive applicable law dictates that his survivors may only pursue a wrongful

death claim. 4 Further, as discussed above, the wrongful death claim will proceed only if

Plaintiffs amend the Complaint sufficient to demonstrate the location of the negligent design or

manufacture of the LVAD and that the claims were filed within that location’s applicable

limitations period. Cf. Wright v. Eli Lilly & Co., 65 Va. Cir. 485 (2004) (“[I]n Virginia today,

there can be only one recovery for an injury that causes death, and that recovery belongs to the

decedent’s next of kin as specified in the wrongful death statute.”). The survivorship action is

dismissed.

    C. Preemption

         Defendants alternatively argue that Plaintiffs’ claims are preempted under the Medical

Device Amendments (“MDA”) to the Federal Food, Drug, and Cosmetic Act. 21 U.S.C. § 360k.

The MDA imposes a “regime of detailed federal oversight” on medical devices. Riegel v.

Medtronic, Inc., 552 U.S. 312, 316 (2008). The MDA provides for various tiers of scrutiny

depending on a medical device’s safety risks, with the most stringent oversight afforded to Class

III devices. Id. The parties agree that the LVAD implanted in Winkler was a Class III device.

         To obtain premarket approval by the Food and Drug Administration (“FDA”), Class III

devices undergo a “rigorous process” of FDA scrutiny and review. Williams v. Smith & Nephew,

Inc., 123 F. Supp. 3d 733, 736 (D. Md. 2015). The FDA crafts each premarket approval process

specifically for the individual medical device and conditions the sale and use of the device on the

manufacturer’s compliance with enumerated safety requirements. Riegel, 552 U.S. at 322–23.

Where, as here, the FDA has issued premarket approval to a Class III device, that approval


         4
           Virginia does allow a survivorship claim to be pleaded in the alternative, averring that if Defendant’s
conduct did not cause death, it nonetheless caused separate injury not resulting in death. See Adams, 2016 WL
10455885, at *5 n.2. See also Centra Health, Inc. v. Mullins, 277 Va. 59, 78 (2009). Plaintiffs have only pleaded
that Defendants’ alleged misconduct caused Winkler’s death, rendering this exception inapplicable.

                                                         7
requires the device to be manufactured “with almost no deviations from the specifications in its

approval application . . . [to] provide[] a reasonable assurance of safety and effectiveness.” Id. at

323. As part of premarket approval, the FDA imposes oversight and monitoring requirements to

ensure continued safe use of the device. Walker v. Medtronic, Inc., 670 F.3d 569, 574 (4th Cir.

2012).

         Because the FDA had imposed a comprehensive regulatory scheme aimed at ensuring the

safety of Class III devices, the MDA expressly preempts lawsuits based on “state requirements”

that are “‘different from, or in addition to, any requirement applicable . . . to the device’ under

federal law.’” Riegel, 552 U.S. at 321 (quoting U.S.C. § 360k(a)(1)). Accordingly, common law

tort claims based on a violation of FDA regulations may go forward if the claims are based on,

essentially, failure to comply with the Class III premarket approval directives with respect to the

particular device. Riegel, 522 U.S. at 330 (citing Medtronic, Inc. v. Lohr, 518 U.S. 470, 495

(1996) (“[T]he state duties in such a case ‘parallel,’ rather than add to, federal requirements.”).

However, claims based on duties “different from, or in addition to” the federal requirements are

preempted by federal law. Id. Accordingly, “for a state-law claim to survive, then, the claim

must be premised on conduct that both (1) violates the [MDA] and (2) would give rise to a

recovery under state law even in the absence of the [MDA].” Williams, 123 F. Supp. 3d at 746

(quoting Riley v. Cordis Corp., 625 F. Supp. 2d 769, 777 (D. Minn. 2009)).

         The Amended Complaint is simply insufficient to ascertain whether the claims are

preempted. For example, the Amended Complaint does not set forth the Class III requirements

applicable to the LVAD. Nor does the Amended Complaint address whether Defendants

deviated from any such requirements, and finally, whether such deviations were the proximate

cause of Winkler’s death. Cf. In re Smith & Nephew Birmingham Hip Resurfacing (BHR) Hip



                                                  8
Implant Prod. Liab. Litig., 300 F. Supp. 3d 732, 740–41 (D. Md. 2018). Although Plaintiffs

persist that a more robust pleading is impossible absent discovery, the Court disagrees. As

discussed during the hearing, the FDA Class III information is publicly available through the

FDA website, and Plaintiffs noted that they currently retain custody over the allegedly defective

part of the specific LVAD that had been implanted in Winkler. With Plaintiffs exercising due

diligence to amend their Complaint properly, “[t]he court is confident it can [evaluate

preemption] during the motion to dismiss stage.” Id. Accordingly, Plaintiffs are granted one

opportunity to amend the Amended Complaint consistent with this Opinion.

   IV.      Conclusion

         For the foregoing reasons, Defendants’ motion to dismiss is granted as to Plaintiffs’

survivorship action. As to the remaining claims, Plaintiffs are to file a Second Amended

Complaint within twenty-one days consistent with this Opinion. Defendants’ motion is therefore

denied without prejudice to refile a motion to dismiss or answer the Second Amended Complaint

within the time allotted under the Federal Rules of Civil Procedure. A separate Order follows.




11/29/2018      ________                                              /S/
Date                                                          Paula Xinis
                                                              United States District Judge




                                                  9
